Title: To Benjamin Franklin from Jonathan Belcher, 18 November 1751
From: Belcher, Jonathan
To: Franklin, Benjamin


Sir
Elizabeth Town (NJ) Novr 18: 1751
I duly received your favour of the 14: Instant.
In mine of 4: Current I inclosed you a packet to go by Capt. Child and in mine of the 11: to Mrs. Franklin another to go by Capt. Shirley and I hope they were forwarded according to their several directions.
If this comes to hand time enough I shou’d be glad the Electrical Apparatus might be forwarded to Mr. Sam: Smith of Burlington and to desire he wou’d send it by the Waggon to Mr. Jno. Deare at Amboy.
Since I have been here I have received none of the Pennsylvania Gazettes which I desire may be duly sent me. I know I am in Arrears with you upon that Account and will soon Order my Friend at Philadelphia to pay you.
I am sorry to give you so much Trouble and shall be glad when you can find out Opportunities for me to Retaliate it. I am Sir Your Friend and Countryman.
Mr. Franklin (post)
